DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the RCE filed on 12/23/2020.
Claims 1, 5, 6, 8-10, 14, 15, 17-19, 23-24, and 26-28 have been amended and are hereby entered.
Claims 7, 16, 25, and 30 have been canceled.
Claims 1-6, 8-15, 17-24, and 26-29 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.  Applicant argues that Takasu is silent on the newly-amended limitations "receiving, at the transaction management controller, payment card data from a point of interaction device, wherein the point of interaction device and the business management engine are communicatively isolated from each other via the transaction management controller”, arguing that FIG. 2 of Takasu merely shows the tablet terminal 1 and the CAT 4a each being independently connected to the printer 2, but Takasu does not teach or suggest that the table terminal 1 and the CAT 4 are communicatively isolated .
Examiner respectfully disagrees, as shown in fig. 2, below, the CAT is clearly isolated from tablet terminal via the printer (control device), thus as shown in figure 2, without the printer device 2, the CAT would not be connected to the terminal.  Further [0029] describes the control device as intervening between the device for reading data (CAT device) and POS terminal (table terminal) so that communication is possible, via the printer (control device), even if it’s not possible to connect a device (CAT device) to the terminal device.

    PNG
    media_image1.png
    560
    830
    media_image1.png
    Greyscale

Applicant argues that nothing in Takasu discloses "generating, using the transaction management controller, a payment authorization request message, wherein the payment authorization request message includes the transaction amount received from the business management engine" or "inserting, by the transaction management controller and into the payment authorization request message, the payment card data received from the point of interaction device".
Examiner respectfully disagrees, [0065], [0089], and [0141] describe the printer (controller) sending the payment amount received from the table terminal and card data received from the CAT device to the appropriate payment server.  Examiner interprets that by sending the message including this data to the payment server, the data is inserted into the message, as [0089] states “ The printer 2 then sends electronic payment information including the credit information and payment amount to the first electronic payment server 3a (S24).” and [0065] discloses this data as being collected by the tablet terminal and CAT respectively. “More specifically, the electronic payment control module 62 sends electronic payment information including the data captured by the card reader 4 and the payment amount received from the payment application 53 to the electronic payment server 3.”
For the reasons above, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 10, 13, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takasu, et al. (US Patent Application Publication 20170011375), “Takasu”.

As per claim 1, Takasu discloses:
A computer-implemented method for managing payment authorization messaging for payment transactions, the method comprising: see Abstract, [0021]
receiving, at a transaction management controller, a transaction amount for a payment transaction from a business management engine; see fig. 2, wherein the payment applications 52/53 are akin to the business management engine, and the EPOS Device and Electronic Payment Control Module are akin  to the transaction management controller, [0065] More specifically, the electronic payment control module 62 sends electronic payment information including the data captured by the card reader 4 and the payment amount received from the payment application 53 to the electronic payment server 3.
receiving, at the transaction management controller, payment card data from a point of interaction device, wherein the point of interaction device and the business management engine are communicatively isolated from each other via the transaction management controller; wherein the control module request the card data from the card reader, the card reader is akin to the POI terminal, and the card data is akin to the electronic payment data, see fig. 2 and 4 (where fig. 4 shows swipe card prompt), wherein the CAT (Customer Authorization Terminal) is akin to the point of interaction device, and the EPOS Device (Printer) is akin to the transaction management controller, further, in fig. 2 it shows the tablet terminal with the payment application 53 (business management engine) isolated from the CAT device, in that they are controlled by  the EPOS device and Electronic Payment Control Module which is situated between the CAT device and tablet terminal  [0029], [0050], [0064-0065], [0089], The electronic payment control module 62 is an embedded module for controlling the card reader 4 (CAT 4a, R/W device 4b). For example, when a start payment process command is passed from the ePOS device 61, the electronic payment control module 62 enables reading by the card reader 4 and waits for data from the card reader 4. The electronic payment control module 62 is also compatible with multiple different brands of electronic payment media… When the device object of the CAT 4a is instantiated by the printer 2, the CAT 4a can be used and reads credit information from the credit card inserted to the CAT 4a (S23). The printer 2 then sends electronic payment information including the credit information and payment amount to the first electronic payment server 3a (S24)… Furthermore, because a control device intervenes between a device for reading data and the POS terminal, communication is possible even when connecting a device directly to the POS terminal is not possible, such as when a tablet terminal is used as the POS terminal.
generating, using the transaction management controller, a payment authorization request message, wherein the payment authorization request message includes the transaction amount received from the business management engine; [0065], [0089], [0141] The electronic payment control module 62 also controls communicating with the electronic payment server 3 (first electronic payment server 3a, second electronic payment server 3b). More specifically, the electronic payment control module 62 sends electronic payment information including the data captured by the card reader 4 and the payment amount received from the payment application 53 to the electronic payment server 3. When payment is successfully completed by the electronic payment server 3, the electronic payment control module 62 may also control turning an LED (not shown in the figure) on the card reader 4 on to signal that the card may be removed, and sending a payment completion report through the ePOS device 61 to the payment application 53… 
inserting, by the transaction management controller and into the payment authorization request message, the payment card data received from the point of interaction device; [0065], [0089], [0141] wherein the Examiner interprets that by sending the message, the data would be inserted into the message The second printer 702B receives the send electronic payment information command and sends electronic payment information including the result of reading the electronic payment media and the payment amount to the electronic payment server 703 appropriate to the payment method (S220), and receives the payment execution result (payment OK or payment rejected) from the electronic payment server 703 (S230)… The printer 2 then sends electronic payment information including the credit information and payment amount to the first electronic payment server 3a (S24)
transmitting, using the transaction management controller, the payment authorization request message to a payment network; [0065], [0141] The second printer 702B receives the send electronic payment information command and sends electronic payment information including the result of reading the electronic payment media and the payment amount to the electronic payment server 703 appropriate to the payment method (S220), and receives the payment execution result (payment OK or payment rejected) from the electronic payment server 703 (S230)
receiving, at the transaction management controller, a payment authorization response message from the payment network, wherein the payment authorization response message comprises a response to the payment authorization request message; and [0065], [0141] The second printer 702B receives the send electronic payment information command and sends electronic payment information including the result of reading the electronic payment media and the payment amount to the electronic payment server 703 appropriate to the payment method (S220), and receives the payment execution result (payment OK or payment rejected) from the electronic payment server 703 (S230)
transmitting, using the transaction management controller, the payment authorization response message to the business management engine, the business management engine being configured to generate a receipt based at least in part on the payment authorization response message. [0060], [0074-0075], [0083] The POS application 52 is an application that runs a transaction process. A transaction process as used here includes acquiring product information (such as product barcodes and quantities), calculating the payment amount, handling cash payments, sending electronic payment commands to the payment application 53, and controlling printing receipts, for example. The POS application 52 is customized by the store. Such customization may include, for example, the display format of information screens presented on the tablet terminal 1, the printing format of transaction receipts, the store logo printed on transaction receipts, and the display items presented on the customer display 5… The first communication unit 210 sends the transaction process result the first payment application 53a received, and the input result from the credit information input unit 240, to the first electronic payment server 3a, and sends the payment execution result of the first electronic payment server 3a to the first payment application 53a. The second communication unit 220 sends the transaction process result the second payment application 53b received, and the input result of the electronic money information input unit 250, to the second electronic payment server 3b, and sends the payment execution result from the second electronic payment server 3b to the second payment application 53b… The print unit 230 prints based on print commands output by the POS application 52…Based on the payment process result received from the first payment application 53a, the POS application 52 displays the screen indicated by reference numeral D4. While not specifically shown in the figure, the POS application 52 also sends a print command to print a transaction receipt to the printer 2.

As per claim 4, Takasu discloses:
receiving, using the transaction management controller, product scan data and corresponding price data for the payment transaction from the business management engine; and [0058], [0063] The customer display 5 displays information such as the product names and transaction amount for the customer. The barcode scanner 6 reads product barcodes printed on or affixed to the products… the ePOS device 61 instantiates device control objects for and controls the peripheral devices 4, 5, 6, 7 and print unit 22.
managing, using the transaction management controller, display of the product scan data and corresponding price data on the point of interaction device. [0058], [0063] The customer display 5 displays information such as the product names and transaction amount for the customer. The barcode scanner 6 reads product barcodes printed on or affixed to the products… the ePOS device 61 instantiates device control objects for and controls the peripheral devices 4, 5, 6, 7 and print unit 22.

As per claims 10 and 13, claims 10 and 13 recite substantially similar limitations to those found in claims 1 and 4. Therefore claims 10 and 13 are rejected under the same art and rationale as claims 1 and 4. Furthermore, Takasu discloses a non-transitory computer readable medium [0105].
As per claims 19 and 22, claims 19 and 22 recite substantially similar limitations to those found in claims 1 and 4. Therefore claims 19 and 22 are rejected under the same art and rationale as claims 1 and 4. Furthermore, Takasu discloses a system [see abstract].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 6, 9, 11, 14-15, 18, 20, 23-24, and 27-29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takasu in view of Ozvat, et al. (US Patent Application Publication 20140180924), “Ozvat”.
As per claim 2, Takasu does not expressly disclose the following, Ozvat, however discloses:
managing, using the transaction management controller, one or more selection options of the point of interaction device for the payment transaction; and see fig. 12, [0137-0140] FIG. 12 provides an exemplary illustration of a payment control subscreen 1200 offering a list of payers from which a given purchaser 101 may choose. In that example, some of the payers include TCB payers: American Express 1250, MasterCard 1260, Visa 1270 and Discover 1280; and include some VEP entities: PayPal 1220, Google Wallet 1230, and Dwolla 1240. Purchaser 101 may decide not to choose any of the payers offered by Payment Client 1025a and may choose instead to exit payment control subscreen 1200 without choosing a payer.
receiving, using the transaction management controller, a selection option for the payment transaction from the point of interaction device. [0142] Referring to step 1160, in some embodiments, Payment Client 1025a may utilize POS display device(s) 1024 and POS input device(s) 1022 to receive payment credential(s) from a given purchaser 101. Payment credential(s) may vary depending on said purchaser's chosen payer, therefore Payment Client 1025a may prompt for the appropriate payment credential(s) required by said chosen payer. In some embodiments, purchaser 101 may be offered more than one facility for providing payment credential(s) and Payment Client 1025a may receive said payment credential(s) from whichever POS input device(s) 1022 corresponds to a given purchaser's choice of input facility.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Takasu with the ability to control the payment options to present to the customer and receive a selection via a client device as taught by Ozvat, doing so allows the appropriate venders and software developers to update the sub-screens on the devices, and enables merchants to control which payment options are displayed [Ozvat, 0138-0140].

As per claim 5, Takasu does not expressly disclose the following, Ozvat, however discloses:
receiving, at the transaction management controller from a remote configuration device, a feature modification message to modify a feature of the transaction management controller wherein the feature modification message comprises configuration data to modify the feature of the transaction management controller; and see fig. 10, wherein the payment client is akin to the transaction controller which may be updated via 3rd parties [0109], [0114], [0018], [0139-0140], [0168] Referring further to FIG. 10, in some embodiments, Payment Client 1025a and third party sourced POS system software may each be described as a "control entity". In some embodiments, both control entities may concurrently display information on POS display device(s) 1024 thus creating a "blended display". The portion(s) of the blended display that may be sourced from Payment Client 1025a may be referred to as "payment control subscreen(s)". In some embodiments, a payment control subscreen(s) may occupy a portion of or the entire display of a given POS display device(s) 1024 and may over-write whatever was previously displayed in the affected area of said POS display device(s) 1024. The operation of the payment control subscreen(s) may be coordinated between Payment Client 1025a and POS system software so as not to unwittingly overwrite each other's display information…Payment Client 1025a may conduct some or all of the processing of the purchaser payment credential(s) in coordination with, but independent of POS system software. The degree to which Payment Client 1025a may share processing of the purchaser payment credential(s) with POS system software may be determined by a pre-configured profile--a "persona"--that may be pre-configured by the appropriate third party POS system vendor and/or POS system software developer(s) supporting a given POS terminal system 102. Depending on said pre-configuration of the persona, Payment Client 1025a may by varying degree share purchaser payment credential(s) with or isolate purchaser payment credential(s) from POS system software--effectively providing varying levels of Payment Client 1025a autonomous operation and purchaser payment credential(s) security…The payer choice payment control subscreen 1200 and the corresponding payment interpreter configuration screen 1300 may be pre-configurable and/or otherwise modifiable for a given POS terminal system 102 via network accessed updates such that the presence, ordering, visual prominence and/or visual representation of the various payers--as displayed via payer choice payment control sub-screen 1200--may be altered by the appropriate POS system vendor and/or POS system software developer(s).
modifying, by the transaction management controller, the feature of the transaction management controller based on the feature modification message. see fig. 10, wherein the payment client is akin to the transaction controller which may be updated via 3rd parties [0109], [0114], [0018], [0139-0140], [0168], [0175-0176], [0184] The degree to which Payment Client 1025a may share processing of the purchaser payment credential(s) with POS system software may be determined by a pre-configured profile--a "persona"--that may be pre-configured by the appropriate third party POS system vendor and/or POS system software developer(s) supporting a given POS terminal system 102. Depending on said pre-configuration of the persona, Payment Client 1025a may by varying degree share purchaser payment credential(s) with or isolate purchaser payment credential(s) from POS system software--effectively providing varying levels of Payment Client 1025a autonomous operation and purchaser payment credential(s) security…The payer choice payment control subscreen 1200 and the corresponding payment interpreter configuration screen 1300 may be pre-configurable and/or otherwise modifiable for a given POS terminal system 102 via network accessed updates such that the presence, ordering, visual prominence and/or visual representation of the various payers--as displayed via payer choice payment control sub-screen 1200--may be altered by the appropriate POS system vendor and/or POS system software developer(s)… In some embodiments, Payment Client 1025a may include an `auto-configuration` facility whereby Payment Client 1025a may use one or more input/output operations to determine the identity of a given POS input device(s) 1022 and/or POS display device(s) 1024 and having identified such device(s), Payment Client 1025a may automatically configure itself to configure and/or operate said device(s).
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Takasu with the ability to remotely update the POS devices and clients via third parties as taught by Ozvat, doing so allows the appropriate venders and software developers to update  the sub-screens on the devices as they desire [Ozvat, 0139-0140].

As per claim 6, Takasu does not expressly disclose the following, Ozvat, however discloses:
wherein modifying the feature of the transaction management controller comprises toggling on or toggling off the feature of the transaction management controller based at least in part on the configuration data of the feature modification message. see fig. 13 (which shows being able to check a box to enable a feature, akin to toggling on or off a feature), [0138-0140] FIG. 13 provides an exemplary illustration of a payer list configuration facility screen 1300 whereby a merchant may configure which payers are displayed in the payer choice payment control subscreen 1200. In some embodiments, the payer list configuration facility (not shown) may generate a `payer list` that may be stored in Payment Depository 1028 of POS terminal system 102 for use by Payment Client 1025a at such time as a payer choice payment control subscreen 1200 may be displayed to a given purchaser 101. In some embodiments, the payment list configuration facility may be accessed utilizing POS input devices(s) 1022 and POS display device(s) 1024. In some embodiments, the payment list configuration facility may be network accessible… In some embodiments, the persona pre-configuration facility--utilized by the appropriate supporting POS vendor and/or POS system software developer(s)--, may additionally facilitate the pre-configuration of the payer options subsequently configured by the merchant utilizing payment interpreter configuration screen 1300 and displayed via payer choice payment control sub-screen 1200.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Takasu with the ability to control the payment options to present to the customer based on pre-configured options received from a pre-configuration facility and be able to configure the options by checking boxes related to the options (as shown in fig. 13), as taught by Ozvat, doing so allows the appropriate venders and software developers to update the sub-screens on the devices and merchants to control which payment options are displayed as appropriate [Ozvat, 0138-0140].

As per claim 9, Takasu does not expressly disclose the following, Ozvat, however, discloses: 
wherein:
transmitting the payment authorization request message to a payment network comprises transmitting the payment authorization request message to a payment gateway communicatively coupled to the payment network; and see fig. 10, [0110-0113], [0157] wherein Examiner is interpreting the payment management system 120 to be akin to the payment gateway and the payment systems to be akin to the payment network, As well as supporting processing of VEP authorization requests, in some embodiments DEP Processing System 1000 may also support processing of TCB payer authorization requests wherein payment management system 120 may utilize a communication facility 1087 to communicate with payment system(s) 106… Alternatively, where purchaser 101 may have chosen a TCB payer, payment management system 120 may communicate with payment system(s) 106 via communication facility 1087. The chosen payer system(s) may communicate to payment management system 120 in response to an authorization request with a transaction response approving or declining said authorization request.
receiving the payment authorization response message from the payment network comprises receiving the payment authorization response message from the payment gateway communicatively coupled to the payment network. see fig. 10, [0110-0113], [0157] wherein Examiner is interpreting the payment management system 120 to be akin to the payment gateway and the payment systems to be akin to the payment network, As well as supporting processing of VEP authorization requests, in some embodiments DEP Processing System 1000 may also support processing of TCB payer authorization requests wherein payment management system 120 may utilize a communication facility 1087 to communicate with payment system(s) 106… Alternatively, where purchaser 101 may have chosen a TCB payer, payment management system 120 may communicate with payment system(s) 106 via communication facility 1087. The chosen payer system(s) may communicate to payment management system 120 in response to an authorization request with a transaction response approving or declining said authorization request.
It would have been obvious to one having ordinary skill in the finance art to include in the payment system of Takasu the ability to use a payment management system to send authorization messages to payment systems as taught Ozvat, doing allows the payment management system to utilize information previously stored to prepare an authorization request (Ozvat, [0129]), further since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 28, Takasu discloses
A system for remotely configuring a transaction management controller, the system comprising: see Abstract, [0026], [0103]
a transaction management controller communicatively coupled to a business management engine, a point of interaction device, and a payment network, wherein the business management engine is communicatively isolated from the point of interaction device via the transaction management controller, and wherein the transaction management controller comprises a set of local features for managing payment processing for payment transactions and the point of interaction device comprises a set of local features for initiating payment transactions; and see fig. 2, wherein the payment applications 52/53 are akin to the business management engine, and the EPOS Device and Electronic Payment Control Module are akin  to the transaction management controller, the payment servers are akin to the payment network, and CAT is akin to the POI device, and further , in fig. 2 it shows the tablet terminal with the payment application 53 (business management engine) isolated from the CAT device, in that they are controlled by  the EPOS device and Electronic Payment Control Module which is situated between the CAT device and tablet terminal [0060], [0063-0065] More specifically, the electronic payment control module 62 sends electronic payment information including the data captured by the card reader 4 and the payment amount received from the payment application 53 to the electronic payment server 3… The electronic payment control module 62 is an embedded module for controlling the card reader 4 (CAT 4a, R/W device 4b). For example, when a start payment process command is passed from the ePOS device 61, the electronic payment control module 62 enables reading by the card reader 4 and waits for data from the card reader 4… The electronic payment control module 62 also controls communicating with the electronic payment server 3 (first electronic payment server 3a, second electronic payment server 3b). More specifically, the electronic payment control module 62 sends electronic payment information including the data captured by the card reader 4 and the payment amount received from the payment application 53 to the electronic payment server 3... The POS application 52 is customized by the store. Such customization may include, for example, the display format of information screens presented on the tablet terminal 1, the printing format of transaction receipts, the store logo printed on transaction receipts, and the display items presented on the customer display 5.
Takasu does not expressly disclose the following, Ozvat, however discloses:
a remote configuration device in communication with the transaction management controller, the remote configuration device comprising a processor executing instructions stored in a non- transitory computer-readable medium, wherein the instructions cause the processor to:  [0109], [0114], [0018], [0139-0140], [0168] The payer choice payment control subscreen 1200 and the corresponding payment interpreter configuration screen 1300 may be pre-configurable and/or otherwise modifiable for a given POS terminal system 102 via network accessed updates such that the presence, ordering, visual prominence and/or visual representation of the various payers--as displayed via payer choice payment control sub-screen 1200--may be altered by the appropriate POS system vendor and/or POS system software developer(s).
transmit a first feature modification message to the transaction management controller, the first feature modification message comprising configuration data to modify a feature of the set of local features of the transaction management controller, wherein the transaction management controller generates a payment authorization request message based at least in part on the first feature modification message, the payment authorization request message comprising (i) a transaction amount received from the business management engine and (ii) payment card data received from the point of interaction device and inserted into the payment authorization request message; and [0063], [0136], [0152], [0168], [0174-0175] Referring to step 1140, in some embodiments, Payment Client 1025a may utilize POS display device(s) 1024 and POS input device(s) 1022 to provide a given purchaser 101 a selection of payer(s) and determine said purchaser's choice of payer. In the descriptions that follow, whichever of VEP entity system(s) 105 or payment system(s) 106 that may be selected for a given authorization request--such choice may be referred to collectively as "chosen payer system(s)" in order to avoid the repeated recitation of the payer choice options cited above… Referring again to FIG. 11, at step 1170, in some embodiments, Payment Client 1025a may communicate a transaction request to payment management system 120 utilizing communication facility 1081. Said transaction request may include EPI received from purchaser 101 via POS input device(s) 1022 and/or EPI retrieved from transaction information record(s) stored at POS terminal system 102. Furthermore, said communicated transaction request may include the choice of payer and transaction type, which may be utilized by payment management system 120 in the preparation of a corresponding authorization request to be communicated to the chosen payer system(s)… More specifically, EPI may include but not be limited to: purchaser's primary account identifying information and/or purchaser authenticating information; authorization request type (e.g., check-in, pre-authorization, purchase payment, refund); transacting merchant's account identifying information and/or credential(s); POS identifying information such as location and terminal number; transaction identifying information such as date, time, SKU, quantity and price; and payment request information such as requested payment amount, transacting merchant's account identifying information, as well as identifying information and/or credential(s) corresponding to payment management system 120 requesting payment as the merchant's intermediary… In some embodiments, Payment Client 1025a may include an `auto-configuration` facility whereby Payment Client 1025a may use one or more input/output operations to determine the identity of a given POS input device(s) 1022 and/or POS display device(s) 1024 and having identified such device(s), Payment Client 1025a may automatically configure itself to configure and/or operate said device(s)… In FIG. 8A, the point of sale terminal 102 may collect credit card information (or other sensitive payment information) and transfer the data securely to the payment system(s) 106, at 800a.
transmit a second feature modification message to the transaction management controller, the second feature modification message comprising configuration data to modify a feature of the set of local features of the point of interaction device, [0138-0139], [0174], In re Harza, this would merely just be second update for the POS devices,  FIG. 13 provides an exemplary illustration of a payer list configuration facility screen 1300 whereby a merchant may configure which payers are displayed in the payer choice payment control subscreen 1200. In some embodiments, the payer list configuration facility (not shown) may generate a `payer list` that may be stored in Payment Depository 1028 of POS terminal system 102 for use by Payment Client 1025a at such time as a payer choice payment control subscreen 1200 may be displayed to a given purchaser 101. In some embodiments, the payment list configuration facility may be accessed utilizing POS input devices(s) 1022 and POS display device(s) 1024. In some embodiments, the payment list configuration facility may be network accessible… The payer choice payment control subscreen 1200 and the corresponding payment interpreter configuration screen 1300 may be pre-configurable and/or otherwise modifiable for a given POS terminal system 102 via network accessed updates such that the presence, ordering, visual prominence and/or visual representation of the various payers--as displayed via payer choice payment control sub-screen 1200--may be altered by the appropriate POS system vendor and/or POS system software developer(s).
wherein the transaction management controller is configured to modify the feature of the set of local features of the transaction management controller based on the first feature modification message and modify the feature of the set of local features of the point of interaction device based on the second feature modification message. [0104], [0138-0139], [0174] FIG. 13 provides an exemplary illustration of a payer list configuration facility screen 1300 whereby a merchant may configure which payers are displayed in the payer choice payment control subscreen 1200. In some embodiments, the payer list configuration facility (not shown) may generate a `payer list` that may be stored in Payment Depository 1028 of POS terminal system 102 for use by Payment Client 1025a at such time as a payer choice payment control subscreen 1200 may be displayed to a given purchaser 101. In some embodiments, the payment list configuration facility may be accessed utilizing POS input devices(s) 1022 and POS display device(s) 1024. In some embodiments, the payment list configuration facility may be network accessible… The payer choice payment control subscreen 1200 and the corresponding payment interpreter configuration screen 1300 may be pre-configurable and/or otherwise modifiable for a given POS terminal system 102 via network accessed updates such that the presence, ordering, visual prominence and/or visual representation of the various payers--as displayed via payer choice payment control sub-screen 1200--may be altered by the appropriate POS system vendor and/or POS system software developer(s)… In some embodiments, Payment Client 1025a may coordinate display and input control via interpretable language such as XML so as to allow POS system software and/or the developers of POS system software to modify portions of the XML or augment it with CSS or similar facilities allowing changes to features, such as fonts and colors, so as to allow a close match of `look and feel` between screens controlled by POS system software and payment control subscreens controlled by Payment Client 1025a.
It would have been obvious to one having ordinary skill in the finance art at the time the invention was filed to modify Takasu with the ability to remotely update the POS devices and clients via third parties and/or a configuration facility as taught by Ozvat, doing so allows the appropriate venders and software developers to update the sub-screens on the devices as they desire [Ozvat, 0139-0140].

As per claims 11, 14-15, and 18 recite substantially similar limitations to those found in claims 2, 5-6, and 9, respectively. Therefore claims 11, 14-15, and 18 are rejected under the same art and rationale as claims 2, 5-6, and 9. Furthermore, Takasu discloses a non-transitory computer readable medium [0105].
As per claims 19, 20, 23-24, 27, and 29, claims 19, 20, 22-24, 27, and 29 recite substantially similar limitations to those found in claims 2, 5-6, and 9, respectively. Therefore claims 19, 20, 23-24, 27, and 29,  are rejected under the same art and rationale as claims 2, 5-6, and 9. Furthermore, Takasu discloses a system [see abstract].


Claims 3, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takasu in view of Shrivastava (US Patent Application Publication 20140019352), “Shrivastava”.
As per claim 3, Takasu does not expressly disclose the following, Shrivastava, however discloses:
wherein the authorization request message and the authorization response message comprise Hypertext Transfer Protocol messages. [0291], and [0297] wherein In some implementations, the acquirer server may generate a card authorization request, e.g., 2816, using the obtained card query request, and provide the card authorization request, e.g., 2817, to a pay network server, e.g., 2805. For example, the acquirer server may redirect the HTTP(S) POST message in the example above from the merchant server to the pay network server… If the issuer server determines that the user can pay for the transaction using the funds available in the account, the server may provide an authorization message, e.g., 2836a-n, to the pay network server. For example, the server may provide a HTTP(S) POST message similar to the examples above.
It would have been obvious to one having ordinary skill in the finance art to include in the payment system of Takasu the ability to send messages using HTTP(S) as taught by Shrivastava since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, claim 12 recite substantially similar limitations to those found in claim 3. Therefore claim 12 is rejected under the same art and rationale as claim 3. Furthermore, Takasu discloses a non-transitory computer readable medium [0105].
As per claim 21, claim 21 recite substantially similar limitations to those found in claim 3.
Therefore claim 21 is rejected under the same art and rationale as claim 3. Furthermore, Takasu discloses a system [see abstract].

Claims 8, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Takasu in view of Agashe, et al. (US Patent Application Publication 20120310756), “Agashe”.
As per claim 8, Takasu does not expressly disclose the following, Agashe, however discloses:
receiving, using the transaction management controller, captured signature data from the point of interaction device; and see Abstract, claim 1, a server adapted to encode and store an image of a handwritten signature captured corresponding to a user's payment card and further adapted to retrieve and transmit the encoded signature on receiving a request corresponding to a user's payment card number; and a plurality of POS terminals co-operating with said server and embedded with a customized application, said PUS terminals adapted to receive said encoded signature in response to a payment card number transmitted for a user and further adapted to decode, display said encoded signature and confirm the authenticity of the financial transaction in the event that the decoded signature is verified.
wherein the payment authorization response message comprises a byte array of the captured signature data. see Abstract, claim 1, [0101-0106], a server adapted to encode and store an image of a handwritten signature captured corresponding to a user's payment card and further adapted to retrieve and transmit the encoded signature on receiving a request corresponding to a user's payment card number; and a plurality of POS terminals co-operating with said server and embedded with a customized application, said PUS terminals adapted to receive said encoded signature in response to a payment card number transmitted for a user and further adapted to decode, display said encoded signature and confirm the authenticity of the financial transaction in the event that the decoded signature is verified… the step of encoding the captured handwritten signature includes the following steps: [0102] converting the captured handwritten signature into a monochrome image by comparing each pixel value in the handwritten signature image with a predetermined threshold value; [0103] grouping at least eight consecutive bits in the monochrome image for deriving a byte value for creating a bitmap header; and [0104] constructing a signature stream by designating first two bytes of the signature stream as the height and width values; [0105] appending the bitmap header to the signature stream; and [0106] converting the signature stream into an ASCII signature format.
It would have been obvious to one having ordinary skill in the art to include in the payment system of Takasu the ability to use the encoded signature and verify a transaction and receive and decode the signature to confirm the authenticity of the transaction as taught Agashe, doing further 
As per claim 17, claim 17 recite substantially similar limitations to those found in claim 8. Therefore claim 17 is rejected under the same art and rationale as claim 8. Furthermore, Takasu discloses a non-transitory computer readable medium [0105].
As per claim 26, claim 26 recite substantially similar limitations to those found in claim 8. Therefore claim 26 is rejected under the same art and rationale as claim 8. Furthermore, Takasu discloses a system [see abstract].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 7219149 to Ofir, et al. discloses, see fig. 1 showing the card readers and POS terminal isolated via the transaction terminal adapter, and discloses “A terminal adapter, along with a value added network, is disclosed that interworks a plurality of terminals with a processing host to accomplish transaction processing. The terminals can use different protocols and typically incorporate card readers for completing financial or other types of transactions typically involving credit, debit, ATM or similar cards. The terminal adapter provides reliable and secure communication using a network based in part on the Internet as a primary form of communication. The terminal adapter also provides a secondary communication path in the event of a failure of the primary communication path, as well as automatic recognition of different terminal protocols, various security functions, error detection, and other network administration functions to ensure a flexible system and efficient transaction processing system.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694

/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694